Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/839,576 filed on 04/03/2020. 

Response to Amendments
This is in response to the amendments and rejoinder request filed on 01/11/2022. Independent claims 1, 16 and 20 have been amended. Claims 1-20 are currently pending and have been considered below.

Rejoinder of withdrawn claims
Claims 1-15 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the system for using an allowable method and claim 20, directed to the non-transitory computer-readable storage medium for using an allowable method, claims 16-20 previously withdrawn from consideration as a result of a restriction requirement, 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to 

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record DEUTSCH; Steven W. et al., Pub. No.: US 2014/0122873, and LITICHEVER; Gill et al., Pub. No.: US 2020/0389469 A1 individually or in combination do not disclose the invention as filed. DEUTSCH discloses a technique of mutual attestation & authentication process between a client and a service provider by a third party in a network to establish trustworthiness of both parties before service is accessed. LITICHEVER discloses a technique for unidirectional messaging over data link layer between entities.
What is missing from the prior art is a technique of acquiring hardware attestation response from an attestation device with a single nonce by combining a set of random numbers with cryptographic signature for determining freshness level of mutual attestation of client and server devices.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 16 and 20, and thereby claims 1, 16 and 20 are considered allowable. The dependent claims which further limit claims 1, 16 and 20 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491